Citation Nr: 1018971	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of left total hip arthroplasty, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from April 1971 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
assigned a 50 percent evaluation for residuals of left total 
hip arthroplasty.

The Board notes that, at various times during the pendency of 
this appeal, the Veteran has alleged inability to retain 
employment due to his service-connected low back syndrome.  
Such a claim has not been developed by the RO.  However, in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (the Court) held that a 
TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  As such, the issue is now 
properly before the Board.  See Rice, supra; see also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The  issues of entitlement to service connection for right 
hip arthroplasty, obesity, a spine disorder, and a foot 
disorder have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them,  
and they are hereby referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Residuals of left total hip arthroplasty are productive 
of markedly severe pain and limitation of motion; the Veteran 
does not require the use of crutches for ambulation.

2.  Residuals of left total hip arthroplasty are also 
manifested by a tender surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for 70 percent evaluation for left total hip 
arthroplasty have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2009).

2.  The criteria for a 10 percent evaluation for a tender 
surgical scar as the residual of left total hip arthroplasty 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in December 2004 discussed the evidence 
necessary to support the Veteran's claim.  It listed the 
evidence of record and told the Veteran how VA would assist 
him in obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

Moreover, the Board notes that in an April 2004 Statement of 
the Case, the Veteran was provided with the specific criteria 
under which his left hip disability is evaluated.  

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
her appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examination has 
been conducted, and the Board finds that the examination was 
adequate in that it was performed by a neutral, skilled 
provider who accurately recited the Veteran's history and 
discussed the rationale underlying her opinion.  The Veteran 
has not otherwise identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disabilities in question have not significantly changed 
and that uniform evaluations are warranted for the period in 
question.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's post operative residuals of left total hip 
arthroplasty was rated as 50 percent disabling under DC 5054, 
following a period during which he received a total 
evaluation.  Diagnostic Code 5054 provides a 100 percent 
rating for hip replacement (prosthesis) with prosthetic 
replacement of the head of the femur or of the acetabulum for 
one year following implantation of prosthesis.  A 90 percent 
rating may be assigned following implantation of prosthesis, 
with painful motion or weakness such as to require the use of 
crutches.  A 70 percent rating is assignable for markedly 
severe residual weakness, pain or limitation of motion 
following implantation of prosthesis.  With moderately severe 
residuals of weakness, pain, or limitation of motion, a 50 
percent rating may be assigned.  The minimum rating 
assignable is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5054.

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 percent and 70 
percent ratings under DC 5054 are not defined in the rating 
schedule.  Therefore, rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
decisions are equitable and just.  38 C.F.R. § 4.6.

The Veteran underwent total left hip arthroplasty in October 
2004.  In November 2004 he was seen in follow-up and reported 
mild pain.  He walked with a limp.  The provider noted that 
the Veteran was doing well.  

A May 2005 letter from G.J.G., M.D., the Veteran's orthopedic 
surgeon, indicates that the hip replacement had been slow to 
heal.  He noted that surgeries such as the Veteran's might 
take up to 18 months for full porous ingrowth to occur, which 
could cause ongoing symptoms.  He noted that the Veteran 
continued to walk with a bit of a limp.  

An August 2005 physical therapist's report indicates the 
Veteran's complaint of left hip pain and compromised gait.  
At that time, the Veteran ambulated independently using a 
standard cane.  Left hip motion was limited to 90 degrees of 
flexion and 20 degrees of external rotation.  Extension, 
internal rotation, and adduction were not assessed secondary 
to arthroplasty precautions.  Left hip strength was 4- to 4/5 
for flexion, abduction, and external rotation.  

A VA examination was carried out in March 2006.  The Veteran 
endorsed a pain intensity of 5/10.  He reported daily flares 
depending on his activity level, lasting one to two hours and 
alleviated by sitting with his leg elevated.  He related that 
he could stand and walk for 10 to 15 minutes.  He indicated 
that he had been unable to return to work following his hip 
replacement.  He stated that he could not squat or perform 
home maintenance, and that he had difficulty sitting, 
stooping, and bending.  He noted that sleep was occasionally 
interrupted.  He related that he took occasional Vicodin.  
The examiner indicated that the Veteran used a cane.  On 
physical examination, the Veteran walked with heavy antalgia 
to the left.  He had a pinkish scar over the greater 
trochanter area.  It was tender over its entire length.  It 
did not limit mobility.  Circumference of the quadriceps was 
61.5 cm on the left and 62 cm on the right.  Limb length was 
104.5 cm on the left and 104 cm on the right.  Quadriceps 
flexor strength was 5/5 on the right and 4/5 on the left.  
Forward flexion of the left hip was 90 of 125 degrees, with 
pain beginning at 70 degrees.  There was fatigability, lack 
of endurance, and incoordination reducing the range of motion 
by five degrees.  Extension was to 30 of 30 degrees, with no 
pain, fatigability, lack of endurance, or incoordination.  
Abduction was to 25 of 45 degrees, with pain, fatigability, 
lack of endurance, and incoordination on repetitive movement 
which reduced the range to 20 degrees.  Adduction was to 20 
of 25 degrees, with pain, fatigability, lack of endurance, 
and incoordination reducing range an additional five degrees.  
Internal rotation was 20 of 40 degrees with pain, 
fatigability, lack of endurance, and incoordination which 
reduced range of motion to 15 degrees.  External rotation was 
to 40 of 60 degrees with pain, fatigability, and lack of 
endurance  reducing the range to 30 degrees.  The examiner 
noted that the Veteran continued to have chronic pain, though 
he reported that baseline intensity was reduced.  She 
indicated, however, that the Veteran's activity tolerance was 
also reduced since his surgery.  

In March 2006 Dr. G. noted that the Veteran had ongoing 
discomfort in the left lateral hip and low back.  He stated 
that it was apparent that the Veteran was unable to engage in 
his previous level of employment due to the left hip as well 
as a shoulder disability.  He recommended permanent 
restrictions to avoid repetitive bending, twisting, prolonged 
standing, and lifting greater than 25 pounds.  He also 
suggested a sit-stand option.  

A May 2006 letter from Dr. G. discusses recommended 
limitations.  These include avoidance of lifting greater than 
25 pounds, bending, twisting, and prolonged standing.  He 
stated that the restrictions should be permanent and that the 
Veteran should also be given a sit and stand option.  He 
concluded that the Veteran was disabled from his occupation 
as a chef.

In October 2006 Dr. G. indicated that he had reevaluated the 
Veteran.  He noted that the Veteran was approximately two 
years status post left total hip arthroplasty.  He noted the 
Veteran's report that he had pain in the lateral aspect of 
his hip that was disabling and that the Veteran walked with a 
limp.  He also described degenerative changes in the 
Veteran's lumbar spine and opined that they were partially 
contributory to the Veteran's symptoms.  He indicated his 
belief that the Veteran's present symptoms were more likely 
related to his spine.

An October 2007 treatment record from Dr. G. indicates that 
the Veteran's left arthroplasty was in good position with 
excellent overall alignment. 

A January 2008 treatment record from Michigan Pain 
Consultants notes the Veteran's complaint of hip pain.  

In an April 2010 statement, the Veteran indicated that at 
least as early as October 2004, he had been unable to sit 
comfortably for more than five minutes, or walk more than 10 
to 15 minutes.  He noted that he had extreme difficulty 
sitting, stooping, squatting, and bending.  He stated that he 
was unable to engage in recreational activities or exercise, 
and that he had difficulty in performing daily activities of 
living.  He related that he experienced constant pain, 
limited motion, and flare ups.  He stated that he worked part 
time for a friend's business, and that the employer made 
accommodations for his disabilities.  

In a January 2010 statement Dr. G. indicated that he had seen 
the Veteran in June 2009 and that he had markedly severe 
residual pain following his left hip arthroplasty.  He 
indicated that range of motion was five degrees of fixed 
flexion with further flexion to 100 degrees, internal 
rotation to 20 degrees, external rotation to 25 degrees, 
abduction to 15 degrees and adduction to 10 degrees.  He 
noted the Veteran's report of fatigability following 
repetitive use, as well as episodic exacerbations of 
functional ability depending on the degree of pain.  

Following careful review of the record, the Board finds that 
a 70 percent evaluation is warranted for post operative 
residuals of left total hip arthroplasty.  The evidence 
demonstrates that following his surgery, the Veteran has 
experienced chronic pain and a reduction in activity 
tolerance.  The Veteran's private physician, Dr. G., has 
recommended permanent restrictions.  Dr. G. has specifically 
stated that the Veteran has markedly severe residual pain.  
As such, the Board concludes that a 70 percent evaluation is 
appropriate.

However, a higher, 90 percent evaluation is not for 
application.  In that regard, the Board notes that the 
evidence fails to demonstrate painful motion or weakness so 
severe as to require the use of crutches for ambulation.  The 
Board accepts that the Veteran has functional impairment and 
pain.  See DeLuca.  The Board also finds the Veteran's own 
reports of symptomatology to be credible.  However, both the 
lay evidence and medical evidence of record reveal symptoms 
and objective findings consistent with that warranting a 70 
percent rating, but no higher.  As such, the Board finds that 
a 70 percent evaluation is appropriate for the Veteran's post 
operative left total hip arthroplasty residuals.

Furthermore, the Board also concludes that a 10 percent 
evaluation is warranted for a tender post surgical scar for 
the entire period under consideration.  Diagnostic Code 7804 
provides a 10 percent rating for superficial scars that are 
painful on examination.  Here, the March 2006 VA examiner 
identified a scar over the greater trochanter area that was 
tender along its entire length; it did not limit mobility.  
In light of this finding, the Board finds that an additional 
10 percent evaluation is warranted under the criteria for 
evaluation of scars.  Absent evidence demonstrating that the 
scar is deep, causes limited motion, or is unstable, a higher 
evaluation is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board recognizes 
there has been significant interference with the Veteran's 
primary employment in that he was forced to abandon his long-
term career.  However, the Board notes that the 70 percent 
rating assigned herein contemplates significant industrial 
incapacity, and the record also reflects that he has since 
obtained part-time alternative work that accommodates his 
disability.  The Board further finds that there has been no 
showing by the Veteran that the service-connected left hip 
disability has necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated unusual impairment so 
as to render impractical the application of the regular 
rating schedular standards.  Consequently, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent evaluation for post operative 
residuals of left total hip arthroplasty is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a 10 percent evaluation for a post operative 
scar as the residual of left total hip arthroplasty is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.




REMAND

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the issue is properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

However, the Veteran has not received notice pursuant to the 
VCAA as it pertains to his claim for TDIU.  If, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to substantiate his TDIU claim.  
A copy of the letter should be sent to 
the Veteran's representative.  

2.  After undertaking the action set 
forth above and any additional 
development which it deems to be 
necessary, the RO should then adjudicate 
the Veteran's claim of entitlement to 
TDIU.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


